EXHIBIT 10.2

GARMIN LTD.2000
NON-EMPLOYEE DIRECTORS’ OPTION PLAN

STOCK OPTION AGREEMENT

        Garmin Ltd., (the “Company”), grants to __________________, an option
(the “Option”) to purchase that number of the Company’s common shares, $0.01 par
value per share (“Shares”), all subject to the terms and conditions, in the
attached Exhibit A and in the Garmin Ltd. 2000 Non-Employee Directors’ Option
Plan, as may from time to time be amended (the “Plan”), a copy of which is
attached. Please refer to the Plan documents for definitions of terms used in
this Agreement and Exhibit A.

Grant Date __________________ Expiration Date __________________

Number of Shares

__________________ Option Price $__________________




Exercisability Time Elapsed Since Grant           Percentage Exercisable

      Less than 1 year
        0%       1 year but less than 2 years 33-1/3%       2 years but less
than 3 years 66-2/3%       3 years or more     100%

        Please indicate your acceptance of this Agreement and Exhibit A by
entering your OptionsLink password and clicking on the “Accept” button on the
previous screen. Responses should be delivered electronically within 10 days of
your receipt.

Garmin Ltd.


                                   By:_______________________

--------------------------------------------------------------------------------


EXHIBIT A
TO
GARMIN LTD. 2000 NON-EMPLOYEE DIRECTORS’ OPTION PLAN
STOCK OPTION AGREEMENT

        1.        Manner of Exercise.   This Option may be exercised by
delivering to the Company (or its authorized agent), during the period in which
the Option is exercisable, (i) a written notice to purchase a specific number of
Shares under this Option, and (ii) full payment of the Option Price. Payment of
the Option Price shall be made by any one or more of the following:

    (a)        cash, personal check or electronic wire transfer, or


    (b)        the sale of the Shares acquired on exercise of this Option (i)
through a broker-dealer to whom you have submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for the Shares, or (ii)
through simultaneous sale through a broker of Shares acquired on exercise, as
permitted by Regulation T of the Federal Reserve Board.


        The exercise will become effective on the date on which both such notice
and full payment have been actually received by the Company (which date must be
before the Expiration Date shown on the Stock Option Agreement). You will not
have any rights as a shareholder of the Company with respect to the Shares that
you receive upon exercise of this Option until a certificate for the Shares is
delivered to you.

        2.        Exercise upon death or Disability. This Option shall become
fully exercisable upon your Termination of Affiliation due to death or
Disability, and will remain exercisable for 12 months thereafter, but not before
180 days have elapsed after the IPO Date, and not after the Expiration Date.
After death, the executor or administrator of your estate, your heirs or
legatees, or beneficiary designated in accordance with the Plan, as applicable,
may exercise this Option at any time during the Option Term.

        3.        Exercise Upon Change of Control. If a Change of Control occurs
and, within one year thereafter, your service as a director is terminated (a) by
the Company other than for Cause, (b) because, despite your willingness to be
slated, you were not slated for reelection, or (c) having been slated for
reelection, you were not reelected, then your options, whether or not previously
exercisable, shall be fully exercisable upon the later of such termination of
your service or 180 days after the IPO Date, and shall remain exercisable for
the balance of their initial term, notwithstanding Section 5 of this Agreement.
The preceding provision shall not apply if you were terminated on or after
reaching Mandatory Retirement Age, or if you would have reached Mandatory
Retirement Age during your ensuing term if you were to be reelected.

        4.        Termination for Cause. This Option shall terminate immediately
and any unexercised portion shall be forfeited immediately upon your Termination
of Affiliation by the Company for Cause.

-2-

--------------------------------------------------------------------------------

        5.        Exercise After Termination.   This Option may be exercised
only while you are serving on the Board of Directors, except as described in
Sections 2 or 3, or as follows:

    (a)        Except as provided in Section 3, you are removed from the Board
by the Company for any reason other than for Cause including, but not limited
to, the Company’s decision not to slate you for reelection, you may exercise
this Option to the extent the Option is vested immediately prior to such
termination, at any time during the first 12 months after your Termination of
Affiliation. This Section 5(a) does not apply if you are slated for reelection
but not elected.


    (b)        If you have a Termination of Affiliation for any reason not
described in Sections 2, 3, 4 or 5(a), including your failure to be reelected to
the Board or voluntary resignation, you may exercise this Option to the extent
vested immediately prior to such termination, at any time during the first 6
months after your Termination of Affiliation.


Under no circumstances can this Option be exercised on or after the Expiration
Date.

        6.        Transfer of Option.   This Option is not generally
transferable except by will or the laws of descent and distribution and is
exercisable during your lifetime only by you or your guardian or legal
representative; provided, that this Option may be transferred prior to your
death on such terms and conditions as the Committee may prescribe from time to
time to one or any combination of the following: (a) your child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, (including adoptive relationships), (b) any
person sharing your household (other than a tenant or employee), (c) a trust in
which persons described in (a) or (b) have more than 50% of the beneficial
interest, (d) a foundation in which you or persons described in (a) or (b) own
more than 50% of the voting interests; provided such transfer is not for value.
The following shall not be considered transfers for value: (i) a transfer under
a domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than 50% of the voting interests are owned
by you or persons described in (a) or (b) above, in exchange for an interest in
that entity.

        7.        Amendments.   This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement; provided that this Agreement is subject to the power of the
Board to amend the Plan as provided therein, except that no such amendment shall
adversely affect your rights under this Agreement without your consent.

        8.        Notices.   Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary. Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records. By a notice given pursuant to this
Section, either party may designate a different address for notices. Any notice
shall have been deemed given when actually delivered.

        9.        Severability.   If any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any part of this Agreement not
declared to be unlawful or invalid. Any part so declared unlawful or invalid
shall, if possible, be construed in a manner that gives effect to the terms of
such part to the fullest extent possible while remaining lawful and valid.

-3-

--------------------------------------------------------------------------------

        10.        Applicable Law.   This Agreement shall be governed by the
substantive laws of Kansas without regard to principles governing conflicts of
laws.

        11.        Compliance with Laws.   Upon the request by the Company, you
agree to deliver to the Company at the time of any complete or partial exercise
of this Option a written representation that the shares of Stock being acquired
upon such exercise are being acquired for investment and not for resale or with
a view to the distribution thereof. You hereby consent to any withholding and
other actions that the Company deems reasonably necessary to enable the Company
to obtain the benefit of an income tax deduction under the Internal Revenue Code
of 1986, as amended, and any related state or local income tax laws.

        12.        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.









-4-